Name: Council Decision 2014/804/CFSP of 8 October 2014 on the conclusion and signing on behalf of the Union of the Agreement in the form of an Exchange of Letters between the Republic of Cameroon and the European Union on the status of the European Union-led Forces in transit within the territory of the Republic of Cameroon
 Type: Decision
 Subject Matter: international affairs;  organisation of transport;  Africa;  European construction;  defence
 Date Published: 2014-11-19

 19.11.2014 EN Official Journal of the European Union L 332/1 COUNCIL DECISION 2014/804/CFSP of 8 October 2014 on the conclusion and signing on behalf of the Union of the Agreement in the form of an Exchange of Letters between the Republic of Cameroon and the European Union on the status of the European Union-led Forces in transit within the territory of the Republic of Cameroon THE COUNCIL OF THE EUROPEAN UNION, HAVING regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, HAVING regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 February 2014, the Council adopted Decision 2014/73/CFSP (1) on a European Union military operation in the Central African Republic (EUFOR RCA). (2) Following the adoption, on 15 April 2014, of a Council Decision authorising the opening of negotiations, the High Representative of the Union for Foreign Affairs and Security Policy negotiated, in accordance with Article 37 of the Treaty on European Union (TEU), an Agreement in the form of an Exchange of Letters between the European Union and the Republic of Cameroon on the status of the European Union-led Forces in transit within the territory of the Republic of Cameroon. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the TEU and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this operation. (4) The Agreement in the form of an Exchange of Letters should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the Republic of Cameroon and the European Union on the status of the European Union-led Forces in transit within the territory of the Republic of Cameroon is hereby approved on behalf of the Union. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the respective letter in order to bind the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 8 October 2014. For the Council The President M. LUPI (1) Council Decision 2014/73/CFSP of 10 February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA) (OJ L 40, 11.2.2014, p. 59).